DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 15 and 18-26 are pending.  Claim 19 is withdrawn.  Claims 15, 18 and 20-26 are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach or suggest the controller configured to control the image light emitter to adjust an amount of the first-layer image light or the second-layer image light at a predetermined time while the object bed is lifted. However, the Examiner maintains that Desimone teaches this feature. In particular, Desimone teaches that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 15, 18 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (WO 2014/126837).

Regarding claims 15, 18 and 20-26, Desimone teaches a 3D printing apparatus (claim 19) comprising: a resin tank (see Figure 2, 12 and Example 3, page 32) comprising a transparent bottom plate (Figure 2) and filled with a liquid photopolymer resin (claim 19) that may be heated during operation (Figure 26); an object bed with a lower surface parallel with the bottom plate and placed with a predetermined gap between the bottom surface of the object bed and the nd paragraph, page 17) continuously (bottom of page 25) thereby changing the gap; an image light emitter which is placed under the resin tank and emits a first-layer image light and then a second-layer image light toward the bottom plate (Figures 1 and 2 and page 26); a controller which controls the image light emitter to emit the first image light, maintain emitting, then starts emitting the second-layer image light, and controls the lifting drive to start lifting up the object bed when the liquid photopolymer resin is partially cured (claim 19 and pages 27-29), wherein the controller controls the light emitter to adjust an amount of the first-image layer light at a predetermined time while the object bed is being lifted (pages 28-29), and further controls the image light emitter to maintain the emitting after the lift up and to emit second-layer image light after the gap reaches a first unit layer while maintaining the object bed being lifted up, such that the 3D printing object attached to the object bed is continuously stacked without moving down the object bed to the resin tank (claim 19 and Figure 1).  Desimone’s apparatus partially cures the resin in the predetermined gap (claim 19 and Figure 1) and then during the lifting up creates another predetermined gap which the resin can fill by capillary action (Example 3, page 32), and Desimone teaches that the partially cured layer can be completely cured during the lifting of the object bed (Figure 1).  Desimone teaches that a polymerization inhibitor permeates into the photopolymer resin and will act as a release agent to facilitate release of the partially cured resin from the bottom plate of the resin tank (abstract and Figure 1). Finally, Desimone teaches the patterned irradiation controlled to vary over time thereby emitting first image light, stopping emitting the first image light at a certain gap (the first unit layer height) and then emitting second image light and on to build the product as the bed is 
Desimone fails to explicitly teach the controller controlling the lifting driver to change the speed during the first emitting and second emitting whereby a low speed is used at a beginning stage of the light emitting and a faster speed is used at the end of the emitting. However, Desimone does teach using a controller to control a speed of lifting according to various parameters during the process (page 28, lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller to change the speed at a beginning and ending stage of emitting as claimed in claims 15 and 23. One would have been motivated to make this modification to control and thereby optimize the curing process according to Desimone.

Conclusion
	Claims 15 and 18-26 are pending.
	Claim 19 is withdrawn.
	Claims 15, 18 and 20-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
July 30, 2021Primary Examiner, Art Unit 1796